                                                                           CLERK'S OFFICE U.S. DIST. COURT
                                                                                   AT ROANOKE, VA
                                                                                        FILED

                                                                                   FEB 1 1 2020
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA 8                       ~:uLlff~~~~')~
                            ROANOKE DIVISION                                       ~~~

UNITED STATES OF AMERICA                            )
                                                    )
                      v.                            )    Case No. 7:17-CR-00056
                                                    )
                                                    )    By: Michael F. Urbanski
MONTA ORLANDO JORDAN, et al.                        )    Chief United States District Judge


                                            ORDER

       This matter comes before the court on defendant Monta Orlando Jordan's (''Jordan")

amended motion to suppress any evidence obtained pursuant to two search warrants for GPS

vehicle tracking devices ("Search Warrants"). Def.'s Am. Mot. Suppress, ECF No. 193.

Specifically, Jordan seeks suppression of all evid_ence obtained "as a result of or in relation to

the GPS tracking devices" as "fruit of the poisonous tree." Id. at 7. The government

responded, Gov't. Resp., ECF No. 199, and the court heard argument on February 5, 2020.

For the reasons stated at the hearing and in the accompanying Memorandum Opinion, the

court DENIES Jordan's motion. The government may introduce evidence obtained pursuant

to the Search Warrants.

       Itis so ORDERED.

                                             Entered:      {) eJ-- II - 2           02-CJ




                                             ChiefU 'ted States District Judge
